Citation Nr: 0205152	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
mechanical low back pain with degenerative disc disease, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran had active duty service from August 1955 to 
August 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered in 
September 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied claims 
of entitlement to an increased rating for service-connected 
low back disorder, evaluated as 10 percent disabling, 
bilateral bicipital tendonitis, evaluated as 10 percent 
disabling, and hemorrhoids, evaluated as noncompensable.  The 
veteran appealed, and in June 1998, the Board denied the 
claims of entitlement to increased ratings for service-
connected bilateral bicipital tendonitis and hemorrhoids, and 
remanded the increased rating claim for the low back disorder 
for additional development.  In July 2000, the RO increased 
the veteran's evaluation for his low back disorder 
(recharacterized as "mechanical low back pain with 
degenerative disc disease") to 40 percent.  However, since 
this increase did not constitute a full grant of the benefit 
sought, the increased rating issue remained in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In March 
2001, the Board denied the claim.

Following the Board's March 2001 decision, the appellant 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2001, while his case was pending at the 
Court, the VA's Office of General Counsel filed a Motion 
requesting that the Court vacate the Board's decision and 
remand the appellant's claim for readjudication.  In August 
2001, the Court issued an Order vacating the March 2001 Board 
decision.  


FINDING OF FACT

The veteran's mechanical low back pain with degenerative disc 
disease is productive of a limitation of motion in the lumbar 
spine, mild left S1 radiculopathy, and occasional muscle 
spasms, but not such symptoms as absent ankle jerk, muscle 
atrophy or incoordination, or loss of strength; his symptoms 
are not representative of pronounced intervertebral disc 
syndrome. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
mechanical low back pain with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5293, 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Motion 
indicated that the Board had failed to provide an adequate 
written statement of the reasons or bases for its findings 
and conclusions that the requirements imposed by the VCAA had 
been met.  Specifically, the Board was instructed to discuss 
the notice provisions, which have been codified at 
38 U.S.C.A. § 5103(a).  The Board notes that there is no 
allegation that VA actually failed to meet any specific duty 
imposed by the VCAA.

The Board finds that, even though the RO did not have the 
benefit of the explicit provisions of the VCAA at the time of 
the decision on appeal, VA's duties have been fulfilled.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the September 1994 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher rating for his low back disorder.  That is the 
key issue in this case, and the rating decision, as well as 
the statement of the case (SOC), the four supplemental 
statements of the case (SSOC's) (dated in December 1996, 
January 1997, December 1999 and July 2000), and two Board 
decisions (dated in June 1998 and March 2001), informed the 
appellant of the evidence needed to substantiate his claim 
throughout the period of his appeal.  Of particular note, the 
July 2000 SSOC contained the criteria for a rating in excess 
of the currently assigned 40 percent.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  With regard to the discussion in the 
August 2001 Motion, that the Board should discuss the notice 
provisions as codified at 38 U.S.C. § 5103(a), this section 
provides:

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim. As part of the 
notice, the Secretary shall indicate 
which portion of that evidence, if any, 
is to be provided by the claimant and 
which portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.

In this case, there is no allegation that VA failed to adhere 
to 38 U.S.C. § 5103(a).  Furthermore, a review of the record 
shows that the RO was in constant contact with the veteran 
during the processing of his claim, and that it's letters 
fulfilled VA's duties of notification.  Specifically, the RO 
sent letters to the veteran informing him of what evidence it 
had requested, and of his duties with regard to the 
submission of evidence, in April 1997, September 1998 (three 
letters), October 1998 (two letters) and November 1998 (two 
letters).  Based on the foregoing, the Board concludes the 
discussions in the rating decision, SOC, four SSOC's, two 
Board decisions and eight letters from the RO to the veteran 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The Board has determined that 
this claim may be adjudicated without further development.  
The RO has obtained VA and non-VA treatment records, as well 
as service medical records from the National Personnel 
Records Center.  In addition, the appellant has been afforded 
several examinations for the disability in issue.  All other 
identified treatment records have either been obtained, or 
are unavailable, and the veteran has been notified of 
identified records which had not been requested, but not 
received, in several letters sent between September and 
November of 1998.  The claim was remanded by the Board for an 
examination in June 1998, and an examination was subsequently 
performed.  The veteran was also afforded a hearing in June 
1997.  In addition, the Board, in December 2001, afforded the 
veteran's representative an opportunity to present addition 
argument and evidence in support of the appeal.  No response 
was received.  There is no allegation of increased disability 
since the last VA examination or that there are outstanding 
pertinent medical records.  The Board therefore finds that VA 
has satisfied its duties to notify and to assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  


II.  Increased Rating

The veteran was diagnosed with mechanical back pain at the 
time of his separation from service in 1975.  In January 
1976, the RO granted service connection for a low back 
disorder and assigned a 10 percent rating under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 5295.  In April 1994, the 
veteran filed a claim for an increased rating.  In December 
1996, the veteran's rating for his low back disorder was 
increased to 20 percent.  The veteran appealed, and in June 
1998, the Board remanded the claim for additional 
development.  In July 2000, the RO increased the veteran's 
evaluation for his low back disorder (recharacterized as 
"mechanical low back pain with degenerative disc disease") 
to 40 percent.  

The veteran asserts that he has constant back pain, with 
radiation down his left leg at times, and numbness in the 
left buttock.  He complains that he cannot bend, stand or sit 
for prolonged periods due to back pain.  He reported using 
pain medications as well as a transcutaneous electrical nerve 
stimulator (TENS) unit for his pain.  

The medical evidence for consideration in this case includes 
a report from St. Ann's Hospital, dated in May 1994, which 
shows that there was evidence of what was described as 
"post-traumatic lumbar disc disease."  X-rays were within 
normal limits, except for evidence of osteophytes at most 
levels.  The diagnosis was back pain consistent with 
degenerative disc disease (DDD).  

A report from Park Medical Center (PMC), dated in September 
1996, notes complaints of low back pain with radiation to the 
lower extremities, and that the veteran used a TENS unit.  
Flexion was to 50 degrees, extension was to 15 degrees, and 
flexion was to 15 degrees, bilaterally.  A neurological 
examination was unremarkable.  The diagnosis was chronic 
lumbosacral strain with DDD.  

VA outpatient treatment reports, dated between 1996 and 1998, 
show periodic treatment for low back pain, with findings that 
occasionally included muscle spasm.  
X-rays in 1997 reportedly revealed degenerative joint disease 
(DJD) at the facets.  Diagnoses included facet syndrome, 
lumbar spine, and lumbar DDD.  

Records from Ohio Pain Management (OPM), dated between 
October and November of 1998, show complaints of low back 
pain radiating down the right lower extremity to the calf.  
On examination, he was neurologically intact, and the motor 
and sensory examinations were within normal limits.  Reflexes 
were 1+ patellar and Achilles, bilaterally.  The November 
report indicates that a magnetic resonance imaging (MRI) 
study revealed multi-level disc disease with small posterior 
left para-central disc protrusion causing mild impingement on 
the left S1 nerve root with some mile thecal effacement at 
L3-4.  Treatment with an epidural catheter, and physical 
therapy, were recommended.  

The most recent medical evidence of record is PMC reports, 
dated in January and April of 1999, and an accompanying 
addendum, dated in May of 1999.  This evidence was obtained 
in response to the Board's June 1998 remand, which noted that 
the veteran was suffering from a multitude of low back 
symptoms, to include radiating pain to the lower extremities, 
a limitation of motion in the lumbar spine, extreme 
tenderness of the spine, and numbness and weakness in the 
left buttock and/or lower extremities.  The Board further 
noted that the veteran was not service-connected for his DDD, 
and that there was no opinion as to the cause of the 
veteran's DDD in the claims file, nor was there a medical 
opinion in the claims file which could serve as a basis for 
the Board to dissociate the symptoms of the veteran's low 
back disorder from his (nonservice-connected) DDD.  

The January 1999 report shows that the veteran complained of 
low back pain that radiated to the left hip and at times to 
the left leg down to the knee.  He also reported left leg 
weakness, specifically, that his left leg "gave way."  On 
examination, the lumbar spine had flexion to 80 degrees, and 
extension to 30 degrees.  Lateral flexion was to 15 degrees, 
bilaterally.  Strength was 5/5 throughout the lower 
extremities, with some pain-induced "giving way."  Knee 
jerks were 2+ bilaterally.  The impression noted degenerative 
disease in the lumbar spine with mechanical back problems.  
The paroxysmal nature of the pain suggested a radiculopathy.  
The impression in an accompanying electromyography report was 
mild chronic (old) left S1 radiculopathy.  

An April 1999 PMC report notes complaints essentially the 
same as reported in the January 1999 report.  The veteran 
stated that he was taking Norflex.  On examination, the 
veteran had forward flexion to 45 degrees, extension to 15 
degrees, lateral flexion to 15 degrees, bilaterally.  There 
was no spasm or deformity and neurological examination of the 
lower extremities revealed active and symmetrical deep tendon 
reflexes, normal manual muscle strength, a normal sensory 
examination, and a negative straight leg raise, bilaterally.  
X-rays were noted to show minor degenerative changes in the 
lower lumbar spine.  The diagnoses were chronic lumbosacral 
strain and mild lumbosacral degenerative disk disease.  

In a May 1999 addendum, the examiner essentially stated that 
the veteran's degenerative back changes were related to his 
inservice injuries.  The Board notes that, based on this 
opinion, the RO granted service connection for degenerative 
disc disease, and increased the veteran's evaluation to 40 
percent for what it characterized as mechanical low back pain 
with degenerative disc disease.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (2001).  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's has been rated as 40 percent disabling under DC 
5295, and this is the maximum rating provided for.  
Therefore, the veteran is currently receiving the maximum 
rating allowed under DC 5295.

The Board has considered the possibility of a rating in 
excess of 40 percent under other potentially applicable 
diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Under DC 5293, a 60 percent disability 
evaluation is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

The Board notes that there is evidence of neurological 
involvement, as contemplated under the criteria for a 60 
percent evaluation under DC 5293.  However, that the Board 
finds that overall, the evidence does not show that the 
veteran's disability meets the criteria for a 60 percent 
rating under DC 5293.  In this regard, the most recent 
examination reports (the January and April 1999 PMC reports) 
show that the veteran had chronic left S1 radiculopathy, and 
lumbosacral degenerative disk disease, that were both 
characterized as "mild."  Furthermore, motor strength in 
the lower extremities was 5/5, and there was no evidence of 
muscle atrophy.  Knee jerks were 2+ bilaterally.  There was 
no spasm or deformity, and neurological examination of the 
lower extremities revealed active and symmetrical deep tendon 
reflexes, normal manual muscle strength and a normal sensory 
examination.  Based on the foregoing, the Board must conclude 
that the preponderance of the evidence is against a 60 
percent evaluation under DC 5293 at this time.  

With respect to the veteran's entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  However, while the examination reports show a 
limitation of motion in the lumbar spine, as well as pain on 
motion, the examination reports do not otherwise show more 
than occasional muscle spasms, nor do they show sufficiently 
severe functional loss due to pain, or neurologic deficit 
attributable to low back pathology, to warrant a rating in 
excess of 40 percent at this time.  In particular, the Board 
notes the January 1999 PMC examination report shows that 
strength in the lower extremities was 5/5.  Neither the 
January 1999 PMC report, or the April 1999 PMC report, 
contains evidence of muscle atrophy or incoordination in the 
lower extremities.  The April 1999 report further indicates 
that a neurological examination of the lower extremities 
revealed active and symmetrical deep tendon reflexes, normal 
manual muscle strength, and a normal sensory examination.  In 
light of all of the foregoing, the Board concludes that the 
evidence does not show that there is functional loss due to 
pain to warrant a rating in excess of 40 percent at this 
time.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Therefore, 
the Board concludes that an evaluation in excess of 40 
percent is not warranted for the veteran's mechanical low 
back pain with degenerative disc disease.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.40, 4.71a, DC 5295.

As for other Diagnostic Codes, in order to warrant an 
evaluation in excess of 40 percent under Diagnostic Codes 
5286 or 5289, the veteran would have to demonstrate that his 
spine was ankylosed (complete bony fixation) at an 
unfavorable angle.  However, there is no evidence of 
ankylosis of the lumbar spine. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's mechanical low 
back pain with degenerative disc disease warrants no higher 
than a 40 percent rating.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b);  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

A rating in excess of 40 percent for mechanical low back pain 
with degenerative disc disease is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

